DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 1t6, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the new and amended claims filed 7/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet (US 2016/00769950) and Nomaguchi et al. (US 4,482,008).
Regarding claim 1,  Jacquet (J) discloses a thermodynamic boiler (1, Figure 1)  for at least delivering heat into at least one heating circuit (2), the boiler comprising: at least one compressor (14, [0041])  that performs a compression function of a heat pump loop using a refrigerant circulated in a refrigerant circuit (3,[0039]), and a fuel burner forming a heat source (Q2) of the at least one compressor, wherein the at least one compressor is a thermal compressor (14,[0045])  including at least one compression stage for increasing a refrigerant pressure along a first circuit portion of the refrigerant circuit, but not  that the fuel burner also delivers the heat into the refrigerant in a second portion of the refrigerant circuit, the second portion of the refrigerant circuit being arranged downstream of the first circuit portion of the refrigerant circuit.  
However, Nomaguchi (N) discloses  a heat pump system (Abstract)   wherein the fuel burner (38, Figure 1)  also delivers the heat into the refrigerant in a second portion of the refrigerant circuit (C5,L47-54), the second portion of the refrigerant circuit being arranged downstream of the first circuit portion of the refrigerant circuit.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a burner to add additional thermal energy to the refrigerant to compensate for  external lower temperature, so that the system provides adequate heat. 
Regarding claim 2, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim 1, wherein the refrigerant is a compressible fluid of type R744 (J-[0039], i.e. carbon dioxide) 
Regarding claim 3, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim 1, wherein the at least one compression stage  includes a reciprocating piston (J-[0045], US (2013/0323102), 71-74, Figure 1). 
Regarding claim 4, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim  1, comprising a domestic hot water circuit (J-[0037], 2, Figure 1).  
Regarding claim 5, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim 4, wherein the burner(J-Q2, Figure 1)  of the at least one compressor (J-14) forms the only burner of the boiler. 
Regarding claim 7, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 3, wherein the burner (J-Q2, Figure 1) of the at least one compressor allows delivering all the power of the boiler. 
Regarding claim 8, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 4, comprising an exchanger forming a thermal interface between the refrigerant circuit (J-1, Figure 1) and the heating circuit (J-2), the exchanger comprising a high temperature exchanger (J-11) and a low temperature exchanger (J-12), the high temperature exchanger being coupled to the domestic hot water circuit (J-via 21). 
Regarding claim 9, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 3, wherein the heat pump loop comprises two circuits in cascade, namely a working circuit of R744 compressible gas (J-1, [0039], Figure 1) and a circuit of glycolated water (J-2, [0038], i.e. aqueous solution). 
Regarding claim 11, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 3, wherein the at least one compressor (J-14) comprises at least two compression stages in series, including a first compression stage and a second compression stage (J-[0045], US (2013/0323102), Claim 1, Figure 8). 
Regarding claim 12, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim 11, wherein the at least one compressor (J-14) includes a third compression stage in series with the second compression stage (J-[0045], US (2013/0323102), Claim 1, Figure 8). 
Regarding claim 13, Jacquet (J), as modified, discloses the thermodynamic boiler according to claim 1, wherein the fuel burner (J-Q2) forms the heat source of the at least one compressor  (J-14, Figure 1) and the heating circuit  (J-2,[0013]) forms a cold source of the at least one compressor.  
Claim 6,10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet (US 2016/00769950),  Nomaguchi et al. (US 4,482,008), and Saito et al. (US 5,878,810).
Regarding claim 6, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 1, but not that the second portion of the refrigerant circuit forms a superheating circuit for the refrigerant arranged in or  in the immediate vicinity of the fuel burner, and supplied from a booster control valve for selectively allowing the refrigerant to circulate in said superheating circuit.  
However, Saito discloses an air conditioning apparatus (Abstract) wherein the second portion of the refrigerant circuit  (41, Figure 5) forms a superheating circuit for the refrigerant arranged in or  in the immediate vicinity of the fuel burner (51), and supplied from a booster control valve (63, C10, L3-14)  for selectively allowing the refrigerant to circulate in said superheating circuit.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to regulate the superheating of the refrigerant for the purpose of modifying the efficiency of the system.
Regarding claim 10, Jacquet (J), as modified,  discloses the thermodynamic boiler according to claim 3, but not that it further comprises a modulation unit and a motor for regulating, namely increasing and/or decreasing, a rotational speed of the  at least one compressor. 
However, Saito discloses an air conditioning apparatus (Abstract) that comprises modulation unit (inverter) and a motor for regulating, namely increasing and/or decreasing, a rotational speed of the at least one compressor (17, C9, L51-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to regulate the rotational speed of the compressor in order to regulate the flow of refrigerant, thereby controlling the cooling parameters of the system.
Regarding claim 14, Jacquet (J), as modified, discloses the thermodynamic
thermodynamic boiler according to claim 6, wherein the booster control valve is a three-way valve (N- 24,32,Figure 3).  As a clarification, Nomaguchi discloses two separate valves that function as a three-way valve in order to bypass the heater (20) in the same manner as the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762